DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
This office action is responsive to the amendment filed on 8/23/22. As directed by the amendment: claims 1 and 15 have been amended, claim 3 has been canceled, and no new claims have been added. Thus, claims 1-2 and 4-20 are presently pending in the application.

Claims 1-2, 4, 6-8 and 15-20 are allowed based on the examiner’s amendment below.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney of record James Klobucar on 8/23/22.

The application has been amended as follows: 

Amend claim 1, line 10 as follows: --a mask body comprising at least one layer of a textile having a first pocket and a second pocket, the mask body--

Amend claim 1, line 14-15 as follows: --wherein the first pocket is configured to cover a portion of a top surface and a portion of a bottom surface of the first bracket and a second pocket is configured to cover a portion of a top surface and a portion of a bottom surface of the second bracket;

Cancel claim 5. 

The following changes to the drawings have been approved by the examiner and agreed upon by applicant: Figures 18c, 18d and 18e have a plurality of separate drawings that were agreed to all be labeled separately and Figure 23 is an exploded view and it was agreed upon to add in a bracket encompassing the entire figure.  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record alone or in combination fails to teach wherein the first pocket is configured to cover a portion of a top surface and a portion of a bottom surface of the first bracket and a second pocket is configured to cover a portion of a top surface and a portion of a bottom surface of the second bracket, with respect to claim 1 and the mask skeleton having a lattice structure, wherein the mask skeleton is coupled to the at least one layer of textile of the mask body, and wherein a portion of the mask skeleton is removable via perforations in the mask skeleton, with respect to claim 15.
The closest prior art of record includes Walker et al. (2014/0069433) to a mask with pockets receiving brackets, Xu et al. (2019/0090558) to a mask with a mask body and skeleton, Lee et al. (9,027,554) to a mask having a mask body and a skeleton with a lattice and Reese et al. (2018/0007982) to a mask having a removeable portion, but who fail to teach the claimed limitations above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SIPPEL whose telephone number is (571)270-1481. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785